 


109 HRES 447 IH: Permitting the use of the frank for mailings which include solicitations for charities responding to a major disaster which is the subject of a Presidential declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 447 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Brown of Ohio (for himself, Ms. Millender-McDonald, and Ms. Slaughter) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Permitting the use of the frank for mailings which include solicitations for charities responding to a major disaster which is the subject of a Presidential declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
 
 
That in applying the requirements of section 3210(a) of title 39, United States Code, to a mailing by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress), the House Commission on Congressional Mailing Standards may not find that the mailing is not frankable solely because it includes a solicitation of funds for or on behalf of an entity for the purpose of supporting relief efforts and activities in response to a major disaster for which the President has made a declaration under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (or, in the case of a mailing sent electronically, includes a link to such a solicitation on an Internet site), if the entity is included in the list of relief organizations responding to the disaster which is maintained or referred to in official notices of the Federal Emergency Management Agency. 
 
